 

 

Corindus Vascular Robotics, Inc. 10-K [cvrs-10k_123118.htm]

Exhibit 10.17 

 

Corindus Vascular Robotics, Inc.

Director Compensation Policy

as Amended and Restated Effective February 1, 2019

 

I. Overview

 

The Board of Directors (the “Board”) of Corindus Vascular Robotics, Inc.
(“Corindus” or the “Company”) has approved the following Director Compensation
Policy (the “Policy”) to provide an inducement to attract and retain the
services of qualified persons to serve as directors.

 

II. Eligibility

 

This Policy shall apply to each director of the Board who is not an employee of,
or compensated consultant to, Corindus or any of its affiliates (a “Non-Employee
Director”). Employees of Corindus and their affiliates are not eligible to
receive compensation under this Policy.

 

III. Director Compensation

 

The following is a description of the compensation arrangements under which our
Non-Employee Directors are compensated for their service as directors, including
as members of the various committees of our Board, consisting of the cash
retainers described in Section III.A and the annual equity award described in
Section III.B.

 

A. Cash Compensation

 

Subject to Section III.A.2, each Non-Employee Director shall receive the
following cash compensation on a quarterly basis for his or her service on the
Board and committees of the Board:

 

Board Retainer $5,000 Additional Board Chair Retainer $2,000 Additional Audit
Committee Chair Retainer $2,000 Additional Compensation Committee Chair Retainer
$1,500 Additional Nominating Committee Chair Retainer $1,000 Additional Audit
Committee Member Retainer $1,000 Additional Compensation Committee Member
Retainer $500 Additional Nominating Committee Member Retainer $500

 

1. Terms for Cash Payment

 

Cash payments to Non-Employee Directors shall be paid quarterly in arrears on
the fifth business day following the end of the fiscal quarter to which service
relates (each, a “Payment Date”).

 

 

 

 

Each Non-Employee Director that is elected or appointed to the Board after the
date hereof shall receive a prorated cash retainer for the portion of the fiscal
quarter during which he or she begins serving on the Board or a committee of the
Board (the “Prorated Retainer”). The Prorated Retainer shall be an amount equal
to the product of (A) the aggregate amount payable in respect of such
Non-Employee Director’s service for a full fiscal quarter multiplied by (B) a
fraction, the numerator of which is (x) the number of days during which the
Non-Employee Director serves on the Board or committees during his or her
initial fiscal quarter and the denominator of which is (y) the total number of
days during such fiscal quarter. The Prorated Retainer shall be paid on first
Payment Date following such Non-Employee Director’s election or appointment to
the Board.

 

2. Election for Equity in Lieu of Cash Retainers

 

Prior to the end of each calendar year, each Non-Employee Director shall make an
annual election with respect to cash retainers for the following calendar year,
indicating whether he or she elects to receive the retainers in cash, as
described in Section III.A.1, or in Corindus’ common stock, $0.0001 par value
per share (“Common Stock”), in lieu of the cash retainers. If no election has
been made as of the first day of the year, the Non-Employee Director shall
receive all retainers in cash as set forth in Section III.A.1 or, if a previous
election has been made to receive Common Stock in lieu of the cash retainers,
such election shall remain in effect for subsequent calendar years until such
election is changed by the completion, signature and delivery to Corindus of a
new election form, in accordance with the terms of this Policy. Each newly
elected or appointed Non-Employee Director shall make an election prior to, or
within 30 days of, his or her initial appointment or election to the Board, for
the remainder of the year of such appointment or election, whether to receive
the retainers in cash or in Common Stock.

 

In the event an election is made to receive Common Stock in lieu of cash
retainers, such director shall automatically be granted on the applicable
Payment Date a number of shares of Common Stock having an aggregate fair market
value equal to the aggregate amount of such Non-Employee Director’s cash
retainer for such fiscal quarter, determined by dividing (A) the aggregate
amount of the retainers by (B) the closing price of the Common Stock on NYSE
American on the applicable Payment Date (rounded down to the nearest whole
share) (the “Quarterly Retainer Award”).

 

All Common Stock granted to Non-Employee Directors under this Policy shall be
(i) granted under Corindus’ Amended and Restated 2014 Stock Award Plan or any
successor plan (the ”Plan”) and will be subject to the terms and conditions set
forth in the Plan and (ii) subject to a resale restriction ending on the earlier
of such Non-Employee Director’s termination of service as a Non-Employee
Director and the three (3)-year anniversary of the Payment Date, as set forth in
the Non-Employee Director Compensation Election Form.

 

B. Equity Compensation

 

1. Annual Equity Award

 

2  

 

 

Each Non-Employee Director will automatically be granted, without any further
action by the Board, on the date (the “Grant Date”) of the annual meeting of the
Board coincident with or immediately following Corindus’ annual meeting of
stockholders (the ”Annual Stockholders Meeting”), a number of restricted stock
units (“RSUs”) (each RSU relating to one (1) shares of Common Stock) having an
aggregate fair market value equal to $60,000, determined by dividing (A) $60,000
by (B) the closing price of the Common Stock on NYSE American on the Grant Date
(rounded down to the nearest whole share) (the “Annual Award”). The Annual
Awards shall become vested in full upon the one year anniversary of the
applicable Grant Date, vesting in four successive equal quarterly installments
on the quarterly anniversary of the Grant Date (rounded down to the nearest
whole share), provided that the Non-Employee Director is a director of the
Company on the applicable vesting date. All RSUs granted to Non-Employee
Directors under this Section III.B.1 shall vest in full immediately upon a
Change in Control (as defined in the Plan).

 

2. Off-Cycle Equity Award

 

If a Non-Employee Director is initially elected or appointed to the Board other
than at the Annual Stockholders Meeting or the annual meeting of the Board
coincident with or immediately following the Annual Stockholders Meeting, such
Non-Employee Director will automatically be granted on his election or
appointment date, without any further action by the Board, a number of RSUs
having an aggregate fair market value equal to the product of (A) $60,000
multiplied by (B) a fraction, the numerator of which is (x) the number of days
between such Non-Employee Director’s initial election or appointment to the
Board and the date that is 12 months following the Annual Stockholders Meeting
preceding such Non-Employee Director’s initial election or appointment to the
Board and the denominator of which is (y) 365 days (the “Prorated Annual Award
Amount”), determined by dividing (A) the Prorated Annual Award Amount by (B) the
closing price of the Common Stock on NYSE American on the date of grant (rounded
down to the nearest whole share) (an “Off-Cycle Award”). The Off-Cycle Awards
shall become vested in full upon the one year anniversary of the applicable
grant date, vesting in four successive equal quarterly installments on the
quarterly anniversary of the grant date (rounded down to the nearest whole
share), provided that the Non-Employee Director is a director of the Company on
the applicable vesting date. All RSUs granted to Non-Employee Directors under
this Section III.B.2 shall vest in full immediately upon a Change in Control (as
defined in the Plan).

 

All Annual Awards and Off-Cycle Awards granted to Non-Employee Directors under
this Policy shall be granted under the Plan, and will be subject to the terms
and conditions set forth in the Plan and the form of Restricted Stock Unit
Agreement approved by the Board on December 15, 2017 (a “Restricted Stock Unit
Agreement”). All Annual Awards and Off-Cycle Awards will be subject to a resale
restriction ending on the earlier of such Non-Employee Director’s termination of
service as a Non-Employee Director and the three (3)-year anniversary of the
date of grant, as provided in the applicable Restricted Stock Unit Agreement.

 

3  

 

 

C. Expense Reimbursement

 

Upon presentation of documentation of such expenses reasonably satisfactory to
Corindus, each Non-Employee Director shall be reimbursed for his or her
reasonable out-of-pocket business expenses incurred in connection with attending
meetings of the Board and its committees or in connection with other business
related to the Board. Each Non-Employee Director shall also be reimbursed for
his or her reasonable out-of-pocket business expenses authorized by the Board or
one of its committees that are incurred in connection with attendance at
meetings with Corindus’ management. Each Non-Employee Director shall abide by
Corindus’ travel and other policies applicable to company personnel.

 

IV. Policy Review / Amendments

 

The Compensation Committee or the Board shall review this Policy from time to
time to assess whether any amendments in the type and amount of compensation
provided herein should be adjusted in order to fulfill the objectives of this
Policy. This Policy may only be amended by the Board.

 

4  